COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jeffery Tyrone Jenkins v. Meridith Jevon Criswell

Appellate case number:     01-22-00118-CV

Trial court case number: 2020-03943

Trial court:               257th District Court of Harris County

        Appellant’s brief was filed on May 5, 2022. Appellant’s brief fails to comply with Rule
38.1 in that the statement of facts and the argument portions of the brief do not include citations to
the record. See TEX. R. APP. P. 38.1(g), (i) (requiring statement of facts and argument sections of
appellant’s brief to include record references). Appellant also fails to include a statement regarding
oral argument. See TEX. R. APP. P. 38.1(e).
       Because appellant’s brief fails to comply with Rule 38.1, we strike the brief and order
appellant to file a corrected brief complying with Rule 38.1(e), (g),and (i) within 20 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___May 12, 2022___